Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species 1 in the reply filed on 3/9/2021 is acknowledged.  The traversal is on the ground(s) that all the claims form a single general inventive concept.  This is not found persuasive because the general concept is not inventive in view of at least Peng (CN 2735004) as noted in the restriction requirement and also in view of Flock (US 9,541,114) as explained below.
Claims 4-5, 8-12 and 15-16 are withdrawn.
The requirement is still deemed proper and is therefore made FINAL.


Specification
The disclosure is objected to because of the following informalities: the disclosure lacks a description of all the drawing figures:
37 C.F.R. 1.74   Reference to drawings.
When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures, and to the different parts by use of reference letters or numerals (preferably the latter).

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 13-14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is unclear how the connecting element is in combination with the metallic connection piece and composite component and what is the purpose of the casing since the casing is described as can be removed or not removed.  The drawings lack any figures to the combination.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 13-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the claims it is unclear what applicant intends of claim.  It is unclear if applicant intends to claim the connecting element in combination with the composite component, connection piece and/or metallic connection piece because contrary to the preamble the body of the claim includes details requiring the combination.  It is also unclear in which state applicant intends to claim the invention for example, are the elements intended to be claimed before being assembled, partially assembled as in a “dry state” or after assembly.  In addition there are other areas of indefiniteness: in claim 1, line 2-3, “screw- or bolt-like” is indefinite; claim 1, line 4, there is no antecedent basis for “the end” and it is unclear if “a tip” is the end or if it is a separate piece; claim 1, line 6, there is no antecedent basis for “the metallic connection piece”; claim 1, line 8, there is no antecedent basis for “the area”; claim 1, line 9, the “but at least” is confusing.  In regards to claims 3, the meets and bounds of the connecting element is unclear because according to claim 1, the tip is a part of the connecting element so it is unclear how it can be screwed onto itself.

The claims were examined as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Flock (US 9,541,114).  The claims were interpreted as best understood to be directed to the connecting  by a washer (column 3, lines 12-14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Flock as applied to claim 1 above, and further in view of Guffee (US 1,115,307).  Flock does not disclose the removable tip is screwed onto an external thread of the body.  Guffee discloses a connecting element including a removable tip (a) screwed onto an end of a “connecting element”/elongated body (d).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the removable tip of Flock with a screwed on removable tip as disclosed in Guffee because both Flock and Guffee are from similar type connecting elements where they are pushed through components to establish a threaded stud so replacing one removable tip for another would yield the same predictable results.  

s 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flock in view of Guffee as applied to claims 1-3 above, and further in view of Jensen (US 9,579,757).  Modified Flock does not disclose the removable tip provided with flat areas for receiving a spanner tool.  Jensen discloses a removable tip (12) with flat areas (27) for receiving a spanner tool for installing or deinstalling the tip.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the removable tip of modified Flock with a flat areas as disclosed in Jensen for the same reason.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is on general interest.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677